Citation Nr: 9905993	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher


INTRODUCTION

The appellant had active service from  April 1950 to June 
1951.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in May 1996 
by the Department of Veterans Affairs (VA) regional office 
(RO) in St. Petersburg, Florida.  This rating decision, in 
part, granted service connection for lateral condylitis of 
the right elbow and denied entitlement to a total rating by 
reason of individual unemployability.

This case was remanded by the Board in March 1998 for further 
development.  The cas was returned to the Board in December 
1998.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
amputation of the left forearm, above insertion of pronator 
teres (minor), evaluated as 70 percent disabling, and for 
lateral epicondylitis of the right elbow, evaluated as 10 
percent disabling.  He has a combined rating of 80 percent.

2.  The veteran retired in June 1987, after approximately 
thirty four years of employment in logistics at an Air force 
geophysics laboratory.  He has had one year of college 
education.  

3.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from obtaining or retaining 
substantially gainful employment suitable for someone of his 
educational and occupational experience.


CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

On a VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), received in October 
1994, the veteran disclosed that he had retired in June 1987 
after working in logistics for an Air force geophysics 
laboratory from January 1953.  He disclosed that he had had 
one year of college education.  An annuity statement reflects 
that his retirement was not based on disability.

The veteran received a VA examination in December 1995.  It 
was reported that he had suffered a traumatic amputation of 
the left forearm above the insertion of the "pronator 
caries" in combat in Korea.  He had worn a prothesis in the 
past but was not currently wearing one.  He frequently 
experienced phantom pain in this arm.  He was obviously 
limited in ability to use this arm for any meaningful 
function because he had no hand.  He indicated that he began 
having pain in the right arm about two years ago.  He had 
pain with any activity that he continued with for any 
extended period of time.  Most notably, when he tried to trim 
hedges or drive for more than 30 or 45 minutes, he began to 
have pain in the elbow.  He had been treated with 
nonsteriodal anti-inflammatory medications and these had 
helped somewhat.  He claimed that he had to rest for one-two 
weeks with pain that he developed after significant 
activities such as trimming a hedge.  Evaluation of the right 
elbow revealed a range of motion from 0-135 degrees of 
flexion.  He had 70 degrees of pronation and 80 percent of 
supination of the elbow.  There was only mild tenderness to 
palpation over the lateral condyle.  There was no tenderness 
over the olecranon or the medial condyle.  There was no 
crepitus with range of motion.  The clinical impressions 
were:  left forearm amputation above the level of the 
pronator teres insertion; right elbow lateral epicondylitis, 
chronic and recurrent with frequent flares.  The right elbow 
epicondylitis was definitely related to the left upper 
extremity amputation.  The excessive use of the right upper 
extremity for all activity was definitely a contributing 
factor to his development of lateral epicondylitis.

VA outpatient records disclose that the veteran was seen from 
February 1997 to April 1998.  During this period, he had no 
complaints concerning his right upper extremity. 

The veteran received a VA examination in June 1998.  The 
claims folder was reviewed in detail by the examiner.  During 
the Korean War, he had received a traumatic amputation of the 
left forearm near the insertion of the pronator teres.  
Thereafter, he served for numerous years in the civil service 
with the Air Force.  He claimed that he now had severe pain 
in the right elbow and proximal forearm secondary to overuse 
of the right arm.  This had been intermittent for several 
years but had been constant over the last five to six years 
with any type of activity.  He stated that he was unable to 
perform daily activities, including housecleaning, painting, 
lawnmowing, and other physical activity secondary to the pain 
in the elbow and forearm region.  He used ibuprofen when he 
had flares and stated that he did very well if he avoided 
certain activities using the right upper extremity.  He had 
not had any other treatment, including prior injections, 
iontophoresis, or other therapies.

On physical examination, the veteran had full range of motion 
of the right elbow with full extension to 145 degrees of 
flexion.  He had full supination and pronation, with 80 
degrees of pronation and 85 degrees of supination.  
Examination of the elbow revealed no effusion or soft tissue 
swelling.  There was no tenderness or palpation over the 
lateral epicondyle, the radiocapitellar, the medial 
epicondylar region, or the olecranon process.  There was no 
pain with resisted wrist extension or wrist flexion.  There 
was no pain with resisted supination or pronation.  There was 
no tenderness over the length of the forearm.  He did 
complain of very mild discomfort with deep palpation over the 
dorsal forearm near the posterior interosseus nerve.  He was 
neurovascularly intact.  X-rays of the right forearm revealed 
no evidence of degenerative changes or other abnormalities. 

It was the examiner's opinion that on this examination, the 
veteran was asymptomatic with full range of motion, normal 
strength, tenderness to palpation above the lateral condyle, 
and no pain with resisted wrist extension.  The examiner said 
it was difficult to give an opinion of the veteran's ability 
to perform work or daily activities because he was currently 
asymptomatic.  He reported that the veteran did state that he 
had flares with any type of activity, but today he was 
completely asymptomatic.  He suggested to the veteran that if 
he did have flares, certain other treatment options could be 
given, such as possible cortisone injections or other 
physical therapy modalities, and if the symptoms were severe, 
surgical procedures could be performed.

Legal Analysis

The regulatory scheme for TDIU ratings provides both 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213, 216 (1992).  The objective criteria, set forth 
at 38 C.F.R. § 3.340(a)(2), provide for a total rating when 
there is a single disability or a combination of disabilities 
that results in a 100 percent schedular evaluation.  
Subjective criteria, set forth at 38 C.F.R. § 4.16(a), 
provide for a TDIU rating when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  

In this case, the veteran meets the percentage requirements 
for consideration of a total evaluation under 38 C.F.R. § 
4.16(a).  Service connection has been established for 
amputation of the minor left forearm above the insertion of 
the pronator teres, evaluated as 70 percent disabling and 
lateral epicondylitis of the major right elbow, evaluated as 
10 percent disabling.  The combined schedular evaluation is 
80 percent. 38 C.F.R. § 4.25.

ome to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia, the United States Court of 
Veterans Appeals (Court) specifically stated that, where the 
VA has merely offered its own opinion regarding whether a 
veteran is unemployable as a result of a service-connected 
disability, the VA has the duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service- connected disability has on 
his ability to work.  Friscia at 297, citing 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 
6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

In addition, the Court has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The record discloses that despite the traumatic amputation of 
the left upper extremity, the veteran was employed for 
approximately 34 years by an Air Force geophysics laboratory 
performing logistics.  After retirement from this job, the 
veteran developed a disability involving the right upper 
extremity and he was granted service connection for a right 
elbow disorder, rated as 10 percent disabling.  He has 
contended that the right elbow disorder prevents him from 
working around the house and performing certain activities.  
The case was remanded by the Board in March 1998 to evaluate 
the right elbow disorder and its effect on employability.  On 
the June 1998 examination, the right elbow disability was 
asymptomatic.  He had full range of motion and normal 
strength.  Neurovascularly, the right arm was intact.  
Although the veteran complained of flares, a review of the VA 
outpatient records from February 1997 to April 1998, 
discloses no complaints or clinical findings concerning the 
service-connected disability involving the right elbow.  
Accordingly, the evidence does not establish that the 
service-connected  right elbow disorder currently effects his 
ability to work.  Furthermore, there are no circumstances 
that place this veteran in a different position than other 
veterans with an 80 [percent] combined disability rating.

The veteran has contended that the RO did not comply with the 
provisions of Stegall v. West, 11 Vet. App. 268 (1998) after 
the case was remanded.  He has contended that the claims 
folder was not reviewed and that the examiner failed to issue 
an opinion as to what effect the service-connected  right arm 
disability had on his ability to work and whether the right 
arm disability was susceptible to improvement.  However, the 
examination report establishes that the examiner did review 
the claims folder in detail.  In addition, it was only 
because the right upper extremity disability was asymptomatic 
on the examination, that he was unable to give an opinion of 
the veteran's ability to perform work or daily activities.  
Furthermore, although the right upper extremity disability 
was asymptomatic, the examiner did indicate various therapies 
if the veteran experienced flares in the future.  Therefore, 
the Board has determined that the RO did comply with the 
requests in the remand and another remand is not necessary.

Thus, the Board finds that the preponderance of the evidence 
supports a finding that the veteran is not individually 
unemployable as a result of service-connected disabilities, 
in light of his education and experience.  The evidence is 
not in equipoise, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  Accordingly, 
entitlement to TDIU is not warranted.


ORDER

Entitlement to a TDIU is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

